Citation Nr: 0719158	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
February 1991, with unverified service from January to April 
1989, and additional service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied service connection 
for PTSD.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has PTSD as a result of various 
stressors he experienced while serving on active duty.  
Unfortunately, the Board finds that additional evidence is 
needed before it can adjudicate the veteran's claim.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2006).

The record shows that the veteran has been diagnosed with 
PTSD.  However, no competent evidence shows that he ever 
engaged in combat with an enemy force.  Under these 
circumstances the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's statements as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); 
see also West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

It is unclear from the current record whether the diagnosis 
of PTSD was based on a verified stressor.  A January 1993 
treatment record from River Edge Behavioral Health Center 
lists a diagnosis of PTSD based on the veteran's report of 
having witnessed a friend hang himself, as well as an 
incident in which he fell off a jeep and injured his back.  

With respect to the former stressor, the veteran submitted a 
statement in July 2002 wherein he indicated that he had 
witnessed the death of a friend, Mark Summerrow, who hung 
himself during the first part of 1990 at Fort Stewart.  

Since this incident has not been verified, the veteran's lay 
testimony, by itself, is not enough to establish the 
occurrence of this event.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  Where records available to the rating board do 
not provide objective or supportive evidence of the alleged 
in-service traumatic stressor, it is necessary to develop 
this evidence.  Such development includes providing the 
stressor information to the United States Army and Joint 
Services Records Research Center (JSRRC), formerly the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR), in an attempt to verify the claimed stressor.  
Therefore, the RO should attempt to independently verify the 
occurrence of this claimed stressor through JSRRC and any 
other appropriate agency.  38 U.S.C.A. § 5103A(b)(3).  

With respect to the veteran's back injury, the Board notes 
that this stressor has been verified by the record.  The 
veteran's service medical records show that he injured his 
lower back in 1991 after falling out of a jeep.  Indeed, 
service connection has been established for residuals of a 
lumbar injury based on this event.  

It is unclear, however, whether this verified stressor alone 
is sufficient to support the diagnosis of PTSD, since the 
diagnosis was provided based, in part, on the unverified 
stressor involving the death of the veteran's friend.  

Therefore, after all attempts have been made to verify the 
stressor involving the death of the veteran's friend, and 
regardless of whether that stressor is verified, the veteran 
should be afforded a VA psychiatric examination to determine 
whether a relationship exists between a verified stressor(s) 
and the diagnosis of PTSD.  See 38 U.S.C.A. § 5103A(d)(1)(2).


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the incident in which the 
veteran allegedly witnessed the suicide 
death of his friend, Mark Summerrow, 
during the first part of 1990 at Fort 
Stewart.  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the 
RO should notify the veteran and his 
representative, and afford them the 
opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

2.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record, including the veteran's 
back injury in 1991.  

3.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a copy of this remand, and a list 
of the in-service stressor, including the 
back injury, found by the RO to be 
corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
must determine whether the veteran has 
PTSD and, if so, whether any in-service 
stressor(s) found to be established by 
the RO is sufficient to produce PTSD, 
including the back injury in 1991.  The 
examiner should be instructed that only 
the verified events listed by the RO may 
be considered as stressors.  The examiner 
should utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



